Citation Nr: 0430937	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for Osgood Schlatter's disease with degenerative 
joint disease in the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for Osgood Schlatter's disease with degenerative 
joint disease in the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by a 
claims processing unit at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that denied the 
veteran's claims of entitlement to increased ratings in 
excess of 10 percent for  Osgood Schlatter's disease with 
degenerative joint disease in the right and left knees.  
Following this decision, the veteran's claims folder was 
returned to his local RO in Washington, D.C., which retains 
jurisdiction over these claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the appeals at issue here.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  Among other things, the 
VCAA enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim and expanded VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements, with 
respect to either issue on appeal.  The Board acknowledges 
that the December 2002 statement of the case provided the 
veteran with the law and regulations enacting VCAA;  however, 
the November 2001 letter to the veteran informing him of VCAA 
did not specifically address the evidence needed to 
substantiate the claim for increased rating for his knees.  
Rather, the letter outlined the requirements for completing a 
claim for service connection, which, in this case, is 
entirely inappropriate.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

A review of the December 2001 VA orthopedic examination 
reveals that the veteran reported that he had been seen in 
the past, by Kaiser physicians, but not the Kaiser 
orthopedist, and was unsure whether Kaiser had taken x-ray 
films of his knees.  It is assumed that he is referring to 
Kaiser Permanente, an HMO. Furthermore, upon review of the 
examination, it appears that the claims folder was not 
available to the examiner for review in association with the 
examination.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In the case at 
hand, records from the veteran's HMO (Kaiser) should be 
obtained, VA outpatient treatment records should be 
associated with the file, and the veteran should be afforded 
a VA orthopedic examination by an examiner who has reviewed 
the claims folder.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED for the following actions, 
to be performed in sequential order:

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA who 
have treated the veteran for his 
bilateral knee disorders and which have 
not already been made a part of the 
record.  Of particular interest would be 
records from Kaiser (the veteran's 
private health care provider), as well 
as VA outpatient treatment records. 
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records in order to 
provide his the opportunity to obtain 
and submit those records for VA review.

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the examiner for review of 
the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  A notation to the effect 
that this record review took place 
should be included in the examiner's 
report.  

The physician is asked to identify and 
describe any current right and left knee 
symptomatology, including any functional 
loss associated with Osgood Schlatter's 
disease with degenerative joint disease 
in both knees, due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, 
pain on movement, swelling, and 
deformity or atrophy of disuse.  If 
there is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examination should 
include range of motion tests and X-
rays, as well as any test or study 
deemed necessary by the physician.  
Range of motion testing should include 
findings as to both active and passive 
range of motion and findings as to 
whether and at what point range of 
motion is limited due to pain.  The 
examiner is specifically asked to 
determine, if there is limitation of 
motion, whether such limitation of 
motion is objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.

The physician should also inquire as to 
whether the veteran experiences flare- 
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



